Exhibit 10.33
Second Amendment to Employment Agreement
This Amendment (the “Amendment”) is made and entered into as of the 1st day of
January, 2010 (the “Effective Date”)by and between SXC Health Solutions, Inc, a
subsidiary of SXC Health Solutions Corp. (collectively, the “Company”), and Greg
Buscetto (“Employee”), as an amendment to the Employment Agreement between the
Company and Employee dated as of November 6, 2008. Except as specified below and
in the amendment dated September, 1, 2009, all other terms and conditions of the
Agreement remain in force.
1. With respect to the Amendment dated September 1, 2009, all terms and
conditions remain in force with one exception:
The requirement for the employee to make contributions towards hotel expenses
through payroll deductions has been suspended at this time. Deductions will
cease on the January 15, 2010 payroll and will be suspended until further
notice. This suspension can be revoked and deductions can be continued upon
Senior Managements discretion. Please note: this may result in payment of this
obligation to continue past July, 2010 as noted in the amendment.
2. Section 1.1 of the Agreement is hereby amended by deleting the paragraph in
its entirety and inserting the following paragraph in its place
Employment. Subject to the terms and conditions of this Agreement, the Company
hereby agrees to continue to employ Employee to serve its as Senior Vice
President, Sales, and Employee hereby accepts such continued employment, and
agrees to perform his duties and responsibilities to the best of Employee’s
abilities in a diligent, trustworthy, businesslike and efficient manner.
3. Section 1.2 of the Agreement is hereby amended by deleting the paragraph in
its entirety and inserting the following paragraph in its place
Duties. The Employee shall be the Company’s Senior Vice President, Sales.
Employee shall be responsible for planning, directing of all aspects of SXC’s
Sales and Account Management policies, objectives, and initiatives; developing
the Sales and Account management plan to ensure customer satisfaction and
retention; fulfill the growth and revenue goals of the organization;
responsibility for ensuring maximum sales volume of SXC’s products and/or
services; and such other duties as may be reasonable requested by the Company.
Employee shall report to the appropriate Executive as determined by the CEO in
his sole discretion.
4. Section 3.1 of the Agreement is hereby amended by deleting the paragraph in
its entirety and inserting the following paragraph in its place:
Annual Base Compensation. During the Employment Period the Company shall pay to
Employee an annual base salary (the “Annual Base Compensation”) in the amount of
Two Hundred and Twenty Five Thousand and 00/100 Dollars ($225,000). The Annual
Base Compensation shall be paid in regular installments in accordance with the
Company’s regular payroll practices, and shall be subject to all required
federal, state and local withholding taxes. Employee’s Annual Base Compensation
shall be reviewed annually by the Company’s CEO and President.
5. Section 3.2 of the Agreement is hereby amended by deleting the paragraph in
its entirety and inserting the following paragraph in its place:
Employee Performance Bonus. In respect of each calendar year falling within the
Employment Period, Employee shall be eligible to earn an incentive compensation
bonus, depending upon the achievement of the Company’s and Employee’s
performance objectives (the “Incentive Compensation Bonus”). The amount of the
Incentive Compensation Bonus shall be targeted at fifty percent (50%) of the
Employee’s Annual Base Compensation, with the specific percentage determined by
the Company’s Board of Directors after the close of the Company’s fiscal year
(December 31). The Incentive Compensation Bonus, if any, shall be paid to
Employee at the same time other members of the Senior Executive Team are paid
their respective incentive compensation bonuses. Additionally, the

 



--------------------------------------------------------------------------------



 



Company will establish a set of stretch performance objectives which if
achieved, will provide Employee the opportunity to earn in excess of one hundred
percent (100%) of the Incentive Compensation Bonus target. If the Employee’s
employment terminates during the calendar year due to Termination without Cause
(5.4.(c)) or a Termination Arising Out of a Change of Control (5.4.(d)), the
Employee shall receive a pro rata amount of the Incentive Compensation Bonus
that Employee would have received if Employee remained employed throughout the
calendar year. If Employee employment terminates during the calendar year for
any other reason, then no Incentive Compensation Bonus shall be paid to Employee
for the calendar year in which the termination occurred. To the extent
practicable, the Company will notify Employee of Employee’s performance
objectives for the year in January of that year.
IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized representative and Employee has signed this Amendment as of the
day and year first above written.

                  SXC HEALTH SOLUTIONS, INC.       EMPLOYEE    
 
               
By:
  /s/ Jeff Park       /s/ B. Greg Buscetto    
 
 
 
     
 
   
Name:
  Jeff Park       Greg Buscetto    
 
 
 
     
 
   
Title:
  CFO       Senior Vice President, Sales &
Account Management    
 
 
 
     
 
   

 